11/16/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0452



                                 No. OP 21-0452


PAUL LEE HAGLER,

             Petitioner,

      v.

PETE BLUDWORTH, WARDEN
Crossroads Correctional Center,

             Respondent.


                                     ORDER


      Upon consideration of Respondent’s motion for a 15-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including December 7, 2021, within which to prepare, serve, and file its

response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 16 2021